 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   RITA CAGLIOSTRO,

 9                               Plaintiff,                  Case No. C19-623-RAJ

10           v.                                              ORDER GRANTING MOTION TO
                                                             PROCEED IN FORMA PAUPERIS
11   STATE OF WASHINGTON, et al.,

12                               Defendants.

13

14           Plaintiff has filed an application to proceed in forma pauperis (“IFP”) in the above-

15   entitled action. (Dkt. # 1.) Plaintiff does not appear to have funds available to afford the $400.00

16   filing fee. Accordingly, Plaintiff’s application to proceed in forma pauperis (dkt. # 1) is

17   GRANTED. Plaintiff shall note that leave to proceed as a pauper does not necessarily entitle

18   Plaintiff to a waiver of any other cost(s) of litigation.

19           The Clerk is directed to send copies of this order to the parties and to the Honorable

20   Richard A. Jones.

21           Dated this 9th day of May, 2019.


                                                             A
22

23                                                           MICHELLE L. PETERSON
                                                             United States Magistrate Judge


     ORDER GRANTING MOTION TO PROCEED IN
     FORMA PAUPERIS - 1
